Citation Nr: 1412358	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  04-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973. He served in the Republic of Vietnam from September 15, 1971, to March 30, 1972.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran originally requested a hearing before a Decision Review Officer (DRO) in his July 2004 substantive appeal; however, in a December 2004 statement, he withdrew his request for a hearing before a DRO.

 This case was previously before the Board in November 2006, September 2009, and September 2012, at which times the Board remanded the issue on appeal to the agency of original jurisdiction for additional development. 

The Board in September 2012 remanded claims of service connection for (1) a psychiatric disorder, and (2) tinnitus.  On remand, the RO issued a decision in September 2013 granting service connection for PTSD and tinnitus.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the September 2013 decision, including the schedular ratings or effective dates assigned by the RO.  Thus, those matters are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 

The case has been returned to the Board for further appellate consideration.


FINDING OF FACT

The most probative evidence of record makes it more likely that the Veteran's current hearing loss is due to significant post-service noise exposure rather than his moderate in-service noise exposure.  





CONCLUSION OF LAW

The criteria to establish service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. Pursuant to the Veterans Claims Assistance Act (VCAA), proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran was provided with an initial VCAA notice letter in January 2005.  A Dingess letter was sent in March 2006.  Although a VCAA-compliant letter was not provided to the Veteran before the May 2005 rating decision on appeal, the claim was fully developed and then readjudicated most recently in a September 2013 supplemental statement of the case (SSOC), which was issued after all required notice was provided.  Accordingly, no further development is required with respect to the duty to notify. 
B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d). VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the bilateral hearing loss claim.  His complete service treatment records and service personnel records have been obtained and appear to be complete.  VA has also undertaken extensive and reasonable efforts to attempt to verify his report of combat in Vietnam.  With regard to his post-service treatment, responses from the records custodians from VA medical centers indicate that all pertinent VA treatment records remaining available have been obtained.  Records from the Social Security Administration (SSA) were not obtained, but the SSA informed VA in March 2007 that it could not send the Veteran's medical records because his folder could not be located after an exhaustive and comprehensive search.

Further, the Veteran was afforded a VA examination in August 2013 to address the complex medical questions raised by his claim.  The Board finds that the examination is adequate to decide the case as the examiner reviewed the pertinent facts of the Veteran's case, performed an audiological evaluation, reported relevant clinical findings, and provided an opinion with a rationale that incorporated evidence in the claims file and medical principles.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 -106 (2012); Stefl v. Nicholson, 21 Vet. App. 123, 123 (2007).

For the above reasons, the Board finds the duties to notify and assist have been met, and this claim may be considered at this time. 


II.  Analysis

The Veteran maintains the he has a current hearing loss disability due to noise exposure during service in the Republic of Vietnam during the Vietnam era.  

A.  Applicable Law

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including other organic diseases of the nervous system, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection for hearing loss specifically may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B.  Discussion

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of bilateral hearing loss for VA purposes.  

Specifically, a VA audiological evaluation in January 1994 shows hearing acuity as follows:
 

HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
20
40
35
LEFT
15
20
20
30
35

This evaluation establishes a hearing loss disability, as defined in 38 C.F.R. § 3.385, in the right ear.  

An August 2005 VA audiological evaluation confirms a hearing loss disability in both ears:  


HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
30
--
45
LEFT
20
25
25
40
55

Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to both ears.  See Walker, 708 F.3d at 1337.

(2) In-Service Incurrence or Aggravation of a Disease or Injury

With regard to in-service incurrence of a disease, this case initially presents the question of whether the presumption of soundness should be applied pursuant to 38 U.S.C.A. §  1111.  

The Veteran entered service in April 1971.  An induction examination was conducted in October 1970.  On audiological evaluation, auditory thresholds at that time were measured with the old ASA standard.  The test results were as follows, with the modern ISO standards given in parentheses:




HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20) 
5 (15) 
--
15 (20)
LEFT
0 (15) 
0 (10)
10 (20) 
--
10 (5) 
 
The Board finds that the presumption of soundness is for application as there is no preexisting hearing loss condition "noted" in either ear.  First, the test results, regardless of whether the ASA or ISO standard is considered, do not meet the requirements of 38 C.F.R. § 3.385 to be considered a hearing loss disability.  Alternatively, the test results do not otherwise establish a hearing loss condition in either ear existing at service entrance.  Most notably, in this regard, the hearing acuity in the right ear at 500 Hz indicates some degree of hearing loss at service entrance because the value is greater than 20 Hz.  See Hensley 5 Vet. App. at 157.  However, the Board finds that this does not represent a "noted" hearing loss condition at service entrance.  To the contrary, the Veteran was assigned an H-1 PULHES profile, which indicates the absence of a hearing abnormality.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Furthermore, the summary of defects on the entrance examination form does not note a hearing loss condition.  In fact, the examining physician specifically signed a stamp declaring that there were "no disqualifying defects or communicable diseases" noted on the date of examination.  Accordingly, the Board will presume the Veteran sound at service entrance.  Otherwise, there is not clear and unmistakable evidence of a preexisting hearing loss.  Consequently, the presumption of soundness is not rebutted.  See 38 U.S.C.A. §  1111.  

Otherwise, the STRs do not provide evidence of a hearing loss condition incurred during service.  At service separation, his hearing acuity thresholds were recorded as follows (in ISO units):  


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

However, two different VA examiners, in June 2010 and August 2013, respectively explained why these results were likely not medically valid.  

This absence of a demonstrated hearing loss disability during service is ultimately not material, however, as the Veteran alternatively maintains that he had acoustic trauma and other noise exposure during service as a courier.  The competent and credible evidence makes it likely that he had at least moderate noise exposure.  

More specifically, the Veteran alleges that he was a courier in Vietnam.  In several written statements, he has detailed three specific instances of noise exposure.  First, he flew in a helicopter at some point from December to March 1972.  Second, he was in Quan Nam in "the combat field" during a firefight.  Third, in November 1971, he was riding 3 cars away from a truck which blew up when someone put a grenade in the gas tank.  He explained in an August 2005 statement that he was a "currier [sic] top secret," and not a radio mechanic; his sergeant told him "they would destroy[,] they would burn papers at the end of the days [sic]," and this is why "there is not any documents of the jobs I did."  He also flew on helicopters and "enjoyed helping the gunners."  He submitted photographs of himself in an office setting.  

A VA psychiatric examiner in September 2013 reviewed the Veteran's allegations regarding combat and found his reports credible.  In fact, the Veteran was subsequently awarded service connection based, in part, on this September 2013 VA examination.  However, the grant of service connection was not based on combat service, but on fear of hostile military action.  In fact, an administrative document accompanying the September 2013 rating decision granting service connection specifically notes "Non-Combat/Fear-Easing Standard."  Accordingly, a binding finding of combat has not been established in this Veteran's case, and the Board is not precluded from revisiting the issue.  See, e.g., DiCarlo v. Nicholson, 20 Vet. App. 52, (2006); Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  

The Board finds that the Veteran's allegations of combat noise exposure are not credible as they are inconsistent with the official service department records.  The types of duties he describes would reasonably be expected to be documented in the service records in some manner had they occurred.  But, they are not.  

Notably, in this regard, a Letter of Appreciation, which was written in November 1971, commends the Veteran's "singularily [sic] outstanding" performance as a Message Center Clerk.  This letter refers to the "assistance you have given to the military and civilian personelloof [sic] the Depot."   This letter does not refer to any duties outside of the depot, such as the Veteran alleges.  

Furthermore, his MOS during service was 31B20, Field Radio Mechanic, and his service records show that he was involved in the 15th Campaign (unnamed).  He was authorized SECRET clearance, rather than TOP SECRET clearance.  His DD Form 214 notes that he earned an Expert Badge .45 Cal pistol and the Marksman Badge M-16, but no medal establishing combat exposure.  

The official service department records are inconsistent with the Veteran's allegations of combat.  Rather, they are more consistent with a conclusion that he was a clerk within the limited confines of the message center, as cited in the November 1971 letter of appreciation.  

The Veteran appears to sincerely believe his recollection as to what happened in Vietnam.  Overall, however, his testimony is at odds with the official service department records.  And, his own recollection of these events has grown over the years.  For instance, during VA treatment in May 2003, he reported "very little combat experience."  By a May 2009 VA examination, this had become "significant combat stress."  By May 2011, he remembered this as "very heavy combat in Vietnam," involving "many firefights."  The fact that the severity of his alleged combat experiences has increased noticeably with each telling makes it less likely that he is a reliable historian and makes it doubtful that his current recollection is correct.  

Although the VA psychiatric examiner in September 2013 found the Veteran's allegations of combat credible, a finding as to credibility is ultimately a legal, rather than medical, determination.  Accordingly, the VA examiner's opinion does not (and cannot) reconcile the conflict between the Veteran's allegations of exposure to combat with the official service department records.  Consequently, to the extent the September 2013 VA examiner's opinion informs this legal question, the Board finds that the examiner's opinion bolsters a determination that the Veteran sincerely believes his allegations of combat.  The examiner's opinion does not make the allegations of combat true.  

In summary, the Board finds that the allegations of combat exposure as a courier are not credible evidence establish the occurrence of the alleged combat events.  See Bardwell v. Shinseki, 24 Vet. App. 36, (2010); see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

Notwithstanding the finding that the allegations of combat are not credible, the evidentiary record supports a finding that the Veteran had moderate noise exposure during service.  Specifically, in reviewing the Veteran's service records, a VA examiner in August 2013 (when considering a related claim of service connection for tinnitus) noted that marksmanship badges documented on the Veteran's DD Form 214 are consistent with moderate noise exposure.  These badges include the Expert Badge .45 Cal Pistol and the Marksman Badge M-16.  The Veteran explained during VA treatment in December 2003 that he "he was qualified on a 45 caliber pistol, but was never trained to fire the pistol [during] basic training."  Considering the unreliability of his recollections overall, however, the Board will find, consistent with the VA examiner's assessment, that the evidentiary record makes it likely that the Veteran had at least moderate noise exposure during service.  Accordingly, the second element of a service connection claim, in-service incurrence of an injury, is established.  See Walker, 708 F.3d at 1337.

(3) Nexus

In light of the above two findings, the central question remaining in this case concerns whether the Veteran's bilateral hearing loss disability is the result of the moderate in-service noise exposure.

On this question, the most probative evidence makes such a relationship less likely than not.  

Bilateral hearing loss is a chronic condition listed in 38 C.F.R. § 3.309(a).  However, this condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  To the contrary, as explained immediately above, the STRs establish that a hearing loss disability was not present during service.  Furthermore, because the hearing loss is not noted during service in any manner, a showing of continuity of symptomatology may not support the claim.  See 38 C.F.R. § 3.303(b).  In fact, an intervening VA treatment record, from September 1984, shows that the Veteran had "normal" hearing.  Consistent with this earlier evaluation, the Veteran was again evaluated at VA in January 1994.  At that time, he reported "gradual [decrease] in hearing over many y[ea]rs."  This statement does not directly contradict a conclusion that the Veteran has hearing loss since service, but weighs against such a finding when considered in the context of his normal hearing 10 years earlier.  Moreover, it is more reasonable to expect that he would have reported hearing loss since service, rather than "over many years," if such had existed at that time.  See AZ, 731 F.3d 1303.

Finally, the condition is not shown to have been manifested to a degree of 10 percent or more within one year of service separation.  Accordingly, a nexus is not established on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303(b), or chronic disease under 38 C.F.R. § 3.309(a).  

With regard to whether the Veteran's current hearing loss is nonetheless related to his moderate noise exposure during service, the record before the Board contains some conflicting evidence.  

Weighing against the claim, the VA treatment records repeatedly note the Veteran's report of working in the oil industry after service.  For instance, an August 2002 VA treatment records notes the Veteran's report of working with explosives in the oil field after service.  Contemporaneously, a September 2002 VA medical record documents his report of working as a truck driver.  Statements made in this context have long been held to have special guarantees of credibility.  See White v. Illinois, 502 U.S. 346, 356 (1992); Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Fed. R. Evid. 803(4).  Therefore, his reports are considered competent and credible evidence of his work in the oil field and driving trucks.  

He informed the VA examiner in August 2013 that he drove his truck with the windows up.  However, this VA examiner found that working in the oil industry "would have exposed him to significant levels of noise exposure, likely without the benefit of hearing protection in the years prior to OSHA 29 CFR 1910.95 which mandated hearing protection."  Accordingly, his statements and the August 2013 VA examiner's assessment establish that he had significant intercurrent and intervening noise exposure between his in-service noise exposure and the current hearing loss disability.  

Also weighing against the claim, as noted immediately above, the Veteran's hearing was found to be "normal" during a routine evaluation at VA in September 1984.  This assessment indicates that the Veteran's hearing loss was not ongoing after service.  Rather, this assessment indicates that the Veteran's hearing loss began after September 1984, which is further evidence of an intercurrent cause.  

The August 2013 VA examiner (cited herein above), after noting the lack of evidence corroborating the Veteran's allegation of combat-related noise exposure, concluded that given the lack of evidence to corroborate noise exposure in service compared to non-military occupational noise exposure, along with the documentation in the claims file regarding the hearing levels at induction compared with separation, it was the VA examiner's opinion that the Veteran's hearing loss is less likely than not caused by or a result of an event during service.

This VA examiner's assessment is highly persuasive evidence making it more likely that the Veteran's hearing loss is due to his post-service work rather than his moderate in-service noise exposure.  Importantly, the VA examiner accurately reviewed the Veteran's history of noise exposure, including his confirmed noise exposure, but also his allegations of combat, plus his post-service work in the oil field and driving trucks.  Furthermore, the VA examiner is an audiologist, which allows the Board to presume that she is an expert in this field.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009).  Finally, the examiner gave a clear and unequivocal opinion with a well-reasoned explanation for why it was her opinion that the Veteran's current hearing loss is more likely due to his post-service work rather than his moderate in-service noise exposure.  An opinion such as this, which is factually accurate, unequivocal, and sufficiently supported, is highly probative and must be assigned great evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; Monzingo, 26 Vet. App. at 107.

Favorable to his appeal, a VA examiner in June 2010 concluded that is at least likely as not that the Veteran's initial hearing loss is related to the military noise exposure as he describes.  The VA examiner based this opinion upon the type, configuration, and degree of hearing loss, as well as the Veteran's description of his military noise exposure.  The VA examiner found important that the Veteran's service separation examination was not considered evidence of normal hearing at time of separation.  

The Board must find that this VA examiner's opinion, when compared with the August 2013 VA examiner's opinion, is of little evidentiary value.  First, the VA examiner relied on the Veteran's non-credible account of his noise exposure during service.  More importantly, the VA examiner's opinion and explanation does not account for the Veteran's post-service noise exposure.  Thus, the opinion is not as fully developed or reasoned as the August 2013 VA examiner's opinion.  It must, therefore, be afforded lower probative weight than the August 2013 opinion.  

Similarly, a private Licensed Professional Counselor (LPC) wrote in an April 2012 letter that, based on review of claims file and an interview, the Veteran "began to have issues with his hearing [and tinnitus] while in the military, due to loud explosions near him," and it was this LPC's "opinion that it is more likely than not that these disabilities are related to his active military service."

As with the June 2010 VA opinion, the Board can afford this April 2012 opinion very little probative value because it too relies on the Veteran's allegations of combat noise exposure.  Thus, the opinion is based on an inaccurate factual premise.  And, it too fails to account for the Veteran's post-service work history involving significant noise exposure.  In addition to the incorrect and incomplete factual foundation, the LPC does not explain the medical basis underpinning his opinion.  In this regard, the LPC's credentials do not establish any degree of expertise in audiological or medical issues -- he is not a doctor or audiologist.  Thus, this is not the type of situation where the Board may be able to infer his reasoning or basis of his opinion by resort to his medical specialty or presume that he has remained up-to-date on the medical knowledge and current medical studies in this field by reason of his specialty.  See, e.g., Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  Overall, this LPC's April 2012 opinion, when compared with the August 2013 VA examiner's opinion, does not tend to support a conclusion that the Veteran's hearing loss is due to his moderate noise exposure during service.  

Also of record (as noted herein above) is a VA audiological evaluation from January 1994.  At that time, the Veteran reported "gradual [decrease] in hearing over many y[ea]rs."  It was noted that he "[h]as a h[istory] of noise exposure," and it was found that his hearing loss "is consistent [with] pt's hx of acoustic trauma."

This January 1994 assessment does not expressly attribute the Veteran's hearing loss to in-service noise exposure.  In fact, this opinion does not identify the source of noise exposure, in-service or post-service, with which the Veteran's hearing loss is consistent.  Accordingly, the opinion could also be read favorable or unfavorable to the claim.  Because of the impreciseness of the opinion, the will finds that it is essentially non-probative, neither supporting nor weighing against the claim.  

Otherwise, the Board recognizes that the Veteran himself believes his current hearing loss is due to his in-service noise exposure.   While it is common knowledge that noise exposure can result in hearing loss, his case involves the complex question of whether moderate noise exposure many years ago eventually resulted in hearing loss many years later rather than intercurrent noise exposure.  An expert in audiological matters is needed to distinguish amongst the potential causes of the Veteran's current condition and identify which is more likely in his case.  The Veteran has not otherwise established that he has any degree of expertise sufficient to support his opinion on such a complex medical matter.  Accordingly, the Veteran's lay belief as to the cause of his current hearing loss is not competent evidence supporting the appeal.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In summary, the record on appeal contains some evidence supporting the nexus element.  However, when comparing that favorable evidence, which has limited probative value, against the unfavorable evidence, which has considerable probative weight, the favorable evidence is not sufficiently probative to establish that it is as likely than not that the Veteran's current hearing loss disability is due to his moderate noise exposure during service.  To the contrary, the most probative evidence makes it much more likely that the Veteran's hearing loss is due to intercurrent noise exposure rather than his moderate in-service noise exposure.  

As a final matter, the Board recognizes that the Veteran has been granted service connection for tinnitus due to his moderate noise exposure during service.  However, the award of service connection for tinnitus provides neither a medical nor a legal basis for also awarding service connection for hearing loss.  To the contrary, the August 2013 VA examiner adequately explained the distinction between tinnitus and hearing loss, including that tinnitus can occur in the absence of hearing loss.  

In conclusion, the evidence in this case is not in equipoise on all material elements of the clam.  Because there is not an approximate balance of positive and negative evidence on all material issues of fact and law, the benefit of the doubt doctrine does not apply in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

Accordingly, the claim is denied.





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is denied.





____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


